UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Eugenio Melendez,                                                     3/30/2020

                                  Plaintiff,
                                                           1:18-cv-00562 (VEC) (SDA)
                      -against-
                                                           ORDER
 Nancy A. Berryhill,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of Plaintiff counsel’s Motion for Attorney’s Fees pursuant to 42

U.S.C. § 406(b)(1). (See ECF No. 25.) The Government shall respond to the motion no later than

April 10, 2020.

SO ORDERED.

DATED:            New York, New York
                  March 30, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
